internal_revenue_service number release date index number ------------------------ -------------------------- ------------------------ ---------------------- ----------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-162575-05 date date ------------------------------------------------------------------------------------------ --------------- ------------------------------------------ --------------------------------------------- ------------------------------------ ------------------------------------ ------------------- legend legend taxpayer corp a corp b corp c corp d corp e tax_year one ------- tax_year two ------- tax_year three tax_year four ------- tax_year five ------- tax_year six country x ------- ------- ------------------------------ ------------ ------------ ------ ---- plr-162575-05 country y country z s interest t interest dear ----------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b as set forth in the table below additional information was submitted in your representative’s letter dated date the information submitted for consideration is substantially as set forth below corp a corp b s interest corp c t interest corp d s interest corp e t interest tax_year one na c c c c tax_year two a c c na na tax_year three a c na na na na tax_year four a c na na na na tax_year five b d na na na na tax_year six d na na na na legend a election and agreement described in sec_1_1503-2 b election and agreement described in sec_1_1503-2t g i c annual certification described in sec_1_1503-2 d annual certification described in sec_1_1503-2t g vi b the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer was the common parent of a group of affiliated corporations that filed a consolidated u s federal_income_tax return for all the tax years covered by this ruling letter plr-162575-05 during tax years one through six taxpayer was the sole owner of corp a an unlimited liability company formed under the laws of country x corp a was taxed as a separate_entity for country x purposes for u s federal_income_tax purposes corp a was a disregarded_entity as such corp a was a hybrid_entity_separate_unit as defined in sec_1_1503-2 for tax years two through five corp a incurred dual consolidated losses dcls as defined in sec_1_1503-2 that were included in taxpayer’s consolidated u s income_tax return for those years however taxpayer did not file the required elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i with its u s federal_income_tax returns for the years indicated in the table above also taxpayer did not file the annual certifications described in sec_1 g vi b and 1503-2t g vi b with its u s federal_income_tax returns for the years indicated in the table above during tax years one and two taxpayer owned s interest in corp b a private limited_company formed under the laws of country y corp c a wholly-owned domestic subsidiary of taxpayer owned the remaining t interest in corp b corp b was considered a corporation for country y tax and legal purposes during tax years one and two corp b was characterized as a partnership for u s income_tax purposes as such corp b was a hybrid_entity_separate_unit for the four years preceding tax_year one corp b incurred dcls taxpayer failed to file with its u s federal_income_tax returns for its tax years one and two annual certifications as described in sec_1 g vi b with respect to those dcls as set forth in the table above during tax_year one taxpayer owned s interest in corp d a proprietary limited_liability_company formed under the laws of country z corp e a wholly-owned domestic subsidiary of taxpayer owned the remaining t interest in corp d corp d was a corporation for country z tax and legal purposes for u s income_tax purposes corp d was treated as a partnership as such corp d was a hybrid_entity_separate_unit corp d incurred dcls in the two years preceding tax_year one taxpayer failed to file with its u s federal_income_tax returns for tax_year one an annual certification as described in sec_1_1503-2 with respect to those dcls as set forth in the table above the facts and the affidavits submitted indicate that taxpayer relied on its in-house tax professionals to file the required elections and agreements and the annual certifications that are set forth in the table above for the reasons discussed in the facts and affidavits the tax professionals did not file these statements taxpayer represents that it filed this application_for relief before the internal_revenue_service discovered the failure_to_file the elections and agreements and the annual certifications sec_301_9100-3 plr-162575-05 taxpayer represents that the income_tax laws of foreign_country y do not deny the use of losses expenses or deductions of corp b to offset income of another person because corp b is also subject_to income_taxation by another country on its worldwide income or on a residence basis taxpayer represents that the income_tax laws of foreign_country z do not deny the use of losses expenses or deductions of corp d to offset income of another person because corp d is also subject_to income_taxation by another country on its worldwide income or on a residence basis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies the rules set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b as set forth in the table above the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements and the annual certifications sec_301_9100-1 plr-162575-05 a copy of this ruling letter should be associated with the elections and agreements and the annual certifications this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your first and second listed authorized representatives sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of associate chief_counsel international enclosures copy for purposes cc
